DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:
Claim 40 has been cancelled.
This application is in condition for allowance except for the presence of claim 40 directed to monitoring a frequency at which the user device accesses the locking device using the access credential and adjusting the lifespan of the access credential based on the frequency non-elected without traverse. Accordingly, claim 40 has been cancelled.

Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 121 and 29, the prior art of record, HO et al. (US 2020/0349786 A1), Vecchiotti et al. (US 2015/0235496 A1 A1), Davis (US 2020/0258335 A1) all teach a method for dynamic access credential delivery, the method comprising: storing, by a server, a plurality of access credentials associated with a user, each of the plurality of access credentials associated with a respective locking device of a plurality of locking devices; delivering, by the server, one or more of the plurality of access credentials to a user device associated with the user according to a first delivery protocol. The above prior art, either singular 
Claims 22-28 depend on claim 21. Therefore, they are allowable.
Claims 30-39 depend on claim 29. Therefore, they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643